Citation Nr: 0328740	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  03-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral high frequency sensorineural hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which granted the veteran service 
connection for bilateral sensorineural hearing loss; a 
noncompensable disability rating was assigned.

In September 2003, a motion of the veteran to advance this 
case on the Board's docket was granted.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2003).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the record does not show that the veteran was 
given notice of the division of responsibilities between him 
and the VA in obtaining evidence necessary to substantiate 
his claim for increased disability rating.  See Quartuccio, 
supra.  It would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit)  in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

Additionally, the veteran through his representative argued 
in a July 2003 written brief presentation that the veteran 
has been prejudiced because he was not afforded a one year 
period prior to VA decision-making to submit necessary 
evidence or information.   The representative cited 38 U.S.C. 
§ 5103(b). 

On September 22, 2003, the Federal Circuit issued an opinion 
in PVA, et al, v. Secretary of Veterans Affairs, Nos. 02-
7007,-7008,-7009,-7010, (Fed. Cir. September 22, 2003).  The 
Federal Circuit invalidated the provision in § 3.159(b)(1) 
that permitted VA to decide a claim within 30 days.  The 
Federal Circuit held that VA can not deny a claim without 
giving the claimant one year to submit the requested evidence 
or information.  

Based on the representative's argument, the Board has no 
alternative but to return this case to the agency of original 
jurisdiction.  The Board additionally observes that the 
veteran's representative has also contended that this case 
should be expedited due to the veteran's advanced age and 
severe health problems.  To the extent possible, this should 
be done.  However, the Board cannot help but notice a seeming 
inconsistency in the presentation of the veteran's 
representative in that on one hand he wishes this case to 
proceed quickly while at the same time insisting that the one 
year rule be enforced to the hilt.   

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  

2.  The VBA should advise the veteran of his 
the time limits for his one year period prior 
to VA decision making to submit necessary 
evidence or information on behalf of his 
claim.

3.  Thereafter, VBA should readjudicate the 
veteran's claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


